Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 12-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ODA (Pub. No.: US 2014/0299881).
Re claim 10, ODA teaches an array substrate comprising: 
a base substrate (1, FIG. 10), 
a thin film transistor (TFT PART) on the base substrate, 
a peripheral circuit (COMMON WIRING CONTACT PART) on the base substrate, 
a passivation layer (10, ¶ [0052]) covering at least the thin film transistor and the peripheral circuit, 
a first via hole (31) penetrating the passivation layer and exposing part of a drain (8) of the thin film transistor, 
a second via hole (32) penetrating the passivation layer and exposing part of the peripheral circuit, 

    PNG
    media_image1.png
    385
    935
    media_image1.png
    Greyscale

a first conductive layer (11/12/18a, [0103]) pattern disposed on the passivation layer and covering the first via hole and the second via hole, the first conductive layer pattern comprising a first conductive sub-pattern (11) and a second conductive sub-pattern (12), the first conductive sub-pattern being connected to the thin film transistor via the first via hole (31), and the second conductive sub-pattern being connected to the peripheral circuit via the second via hole (32),
a second conductive layer pattern (14, FIG. 12) disposed on the passivation layer (10) and covering the second via hole, and 
a reflective metal layer (13) pattern disposed on the first conductive layer pattern (11) and covering the first via hole,
wherein an orthographic projection of the reflective metal layer pattern (13) on the base substrate and an orthographic projection of the first conductive sub-pattern (11) on the base substrate completely overlap each other (FIG. 13 [as shown above]), an orthographic projection of the second conductive layer pattern (14) on the base substrate and an orthographic projection of the second conductive sub-pattern (12) on the base substrate completely overlap each other. 
ODA differs from the invention by not showing wherein the first conductive layer pattern and the second conductive layer pattern are made of a same material and form an integrated structure. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching because copper is a very well-known material for making a connection and the first conductive layer pattern and the second conductive layer pattern would use a popular material such as copper since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Re claim 12, ODA teaches the array substrate according to claim 11, wherein the first conductive layer pattern and the second conductive layer pattern both comprise a transparent conductive material (ITO, [0091]).
Re claim 13, ODA teaches the array substrate according to claim 10, wherein the first conductive sub-pattern (11, FIG. 13) is connected to the drain (8) of the thin film transistor (TFT PART) via the first via hole, and the second conductive sub-pattern (12) being connected to a common pad (3) of the peripheral circuit (COMMON WIRING CONTACT PART) via the second via hole.
Re claim 16, ODA teaches the array substrate according to claim 10, wherein the reflective metal layer (13, FIG. 15, [0121]) constitutes a part of a pixel electrode of the array substrate.
Re claim 17, ODA teaches a display device comprising the array substrate of claim 10 [0032].
Re claim 18, ODA teaches the display device according to claim 17, wherein the first conductive layer pattern comprises a first conductive sub-pattern and a second conductive sub-pattern, the first conductive sub-pattern (11, FIG. 13) being connected to the drain (8) of the thin film transistor (TFT PART) via the first via hole (31), and the second conductive sub-pattern (12) being connected to a common pad (3) of the peripheral circuit (COMMON WIRING CONTACT PART) via the second via hole (32).
Re claim 19, ODA teaches the display device according to claim 18, wherein the reflective metal layer pattern (13, FIG. 13) and the first conductive sub-pattern (11) overlap each other and cover the first via hole (31, FIG. 10).
Re claim 20, ODA teaches the display device according to claim 17, wherein the reflective metal layer (13, FIG. 15, [0121]) constitutes a part of a pixel electrode of the array substrate.
Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that
“…wherein an orthogrraphic projection of the reflective metal laver pattern on the base substrate and an orthographic projection of the first conductive sub-pattern on the base substrate completely overlap each other, an orthographic projection of the second conductive laver pattern on the base substrate and an orthographic projection of the second conductive sub-pattern on the base substrate completely overlap each other, and wherein the first conductive laver pattern and the second conductive layer pattern are made of a same material and form an integrated structure. (Emphasis added.) 
Applicant respectfully submits that claim 10, as amended, is patentably distinct over the prior art at least because ODA fails to disclose at least the above underlined and bold features of amended Claim 10. Dependent claims 12-13 and 16-20 are therefore allowable at least by virtue of their dependency. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejections to claims 10, 12-13 and 16-20 under 35 U.S.C. § 102. Additionally, should Claim 10, as amended, be found to be allowable, it is respectfully requested that the withdrawn claims 1-4 and 6-9 are rejoined.

    PNG
    media_image1.png
    385
    935
    media_image1.png
    Greyscale

The Examiner respectfully submits that ODA still reads on: wherein an orthographic projection of the reflective metal layer pattern (13) on the base substrate and an orthographic projection of the first conductive sub-pattern (11) on the base substrate completely overlap each other (FIG. 13 [as shown above]), an orthographic projection of the second conductive layer pattern (14) on the base substrate and an orthographic projection of the second conductive sub-pattern (12) on the base substrate completely overlap each other. 
ODA differs from the invention by not showing wherein the first conductive layer pattern and the second conductive layer pattern are made of a same material and form an integrated structure. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching because copper is a very well-known material for making a connection and the first conductive layer pattern and the second conductive layer pattern would use a popular material such as copper since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894